DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 11/01/2021.
Claims 7 and 15 were cancelled, and the limitations of the claims added to the independent claims. Claim 49 is newly added. Claims 1-2, 6, 8-14 and 49 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 11/01/2021 have been fully considered. With these amendments, limitation of claims 7 and 15 have been added to independent claims, while cancelling previous wherein clauses of the claims, now in claim 49.
The limitation of previous claims 7 and 15 recites: “wherein the sidelink DTX and/or DRX configuration information comprises a part or all of following information: onDurationTimer; drx-InactivityTimer; drx-RetransmissionTimer; LongDRX-CycleStartOffset; LongDTX-CycleStartOffset; ShortDRX-Cycle; ShortDTX-Cycle; DrxShortCycleTimer; and DtxShortCycleTimer”. The limitation is not believed to consist of an inventive step or allowable subject matter. As can be seen from the following references, these parameters are known and implicit component of DTX/DRX configuration information. For example, USPGPUB 2015/0055532 to Lu et al. in paragraphs 0060, 0183-0186, 0250, among others, that D2D DRX configuration comprises, at least, short DRX cycle information, short DRX timer, inactivity timer, long DRX cycle information and timer. Also, from 3GPP TS 36.331 v.13, sections 5.3.5, 6.3.2; pages 351, 385-386, in RRC reconfiguration (as disclosed in Lee paragraph 0065) some of the information elements included in the procedure include MAC main 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Patent Application Publication 2015/0208452; hereinafter Lee).
Regarding claim 1 Lee discloses a method for configuring communication (fig. 6), the method comprising:
determining, by a first terminal itself, sidelink discontinuous transmission (DTX) and/or discontinuous reception (DRX) configuration information for determining a target communication period of time, wherein the target communication period of time corresponds to active time of the DTX and/or DRX (paragraphs 0098, 0105, 0123-0125, 0140-0141; wherein a master UE receives DRX configuration from the network, and at least one slave UE receives, from the master UE, DRX configuration information for an upcoming D2D communication with a master UE); and
determining, by the first terminal, the target communication period of time according to the sidelink DTX and/or DRX configuration information, and notifying a second terminal of the sidelink DTX and/or DRX configuration information via the direct communication interface (paragraphs 0098, 0105, 0123-0125, 0140; wherein a master UE receives DRX configuration from the network, and at least one slave UE receives, from the master UE, DRX configuration information for an upcoming D2D communication with a master UE);
wherein the sidelink DTX and/or DRX configuration information comprises a part or all of following information: onDurationTimer; drx-InactivityTimer; drx-RetransmissionTimer; LongDRX-CycleStartOffset; LongDTX-CycleStartOffset; ShortDRX-Cycle; ShortDTX-Cycle; DrxShortCycleTimer; and DtxShortCycleTimer (paragraphs 0098, 0105, 0123-0125, 0140; DRX configuration information for an upcoming D2D communication).
Regarding claim 2 the modified Lee discloses the method according to claim 1, wherein determining, by the first terminal, the sidelink DTX and/or DRX configuration information for determining the target communication period of time comprises:
determining, by the first terminal, the sidelink DTX and/or DRX configuration information according to a part or all of following parameters:
a traffic type of direct communication (Lee: paragraph 0115; D2D service type);

Semi-Persistent Scheduling (SPS) configuration of the first terminal and/or the second terminal; and
Discontinuous Reception (DRX) and/or Discontinuous Transmission (DTX) configuration information for the first terminal and/or the second terminal over a Uu interface (Lee: paragraphs 0123-0124; DRX configuration for the UEs).
Regarding claim 8 Lee discloses a method for configuring communication, the method comprising:
receiving, by a second terminal, sidelink discontinuous transmission (DTX) and/or discontinuous reception (DRX) configuration information for determining a target communication period of time from a first terminal (paragraphs 0098, 0105, 0123-0125, 0140; wherein at least one slave UE receives DRX configuration information for an upcoming D2D communication with a master UE), wherein the sidelink DTX/DRX configuration information is determined by the first terminal itself (paragraph 0140; wherein the master UE configures DRX/DTX of the master UE or DRX/DTX of the slave UE), wherein the target communication period of time corresponds to active time of the DTX and/or DRX (paragraphs 0140-0141; wherein the master UE configures D2D connection and schedules/grants DL-UL resources over the D2D connection via which data transmission is performed between the UEs); and
determining, by the second terminal, the target communication period of time according to the sidelink DTX and/or DRX configuration information (paragraphs 0098, 0105, 0123-0125, 0140; wherein the communication time is determined by the target UE according to the broadcast information including the DRX configuration);
(paragraphs 0098, 0105, 0123-0125, 0140; DRX configuration information for an upcoming D2D communication).
Regarding claim 10 Lee discloses a method for configuring communication, the method comprising:
determining, by a first network-side device, sidelink discontinuous transmission (DTX) and/or discontinuous reception (DRX) configuration information for determining a target communication period of time, wherein the target communication period of time corresponds to active time of the DTX and/or DRX (paragraphs 0098, 0105, 0122-0125, 0140-0141; wherein serving base station determines configuration information, comprising DRX configuration, and resource allocation for a D2D communication between a master UE and a slave UE); and
transmitting, by the first network-side device, the sidelink DTX and/or DRX configuration information to a first terminal, so that the first terminal determines the target communication period of time according to the sidelink DTX and/or DRX configuration information, and notifying a second terminal of the sidelink DTX and/or DRX configuration information (paragraphs 0098, 0105, 0123-0125, 0140; wherein the master UE determines the resource in which D2D will happen, and the DRX configuration from the RRC message and broadcasts it to at least one slave UE);
(paragraphs 0098, 0105, 0123-0125, 0140; DRX configuration information for an upcoming D2D communication).
Regarding claim 11 Lee discloses the method according to claim 10, wherein determining, by the first network-side device, the sidelink DTX and/or DRX configuration information for determining the target communication period of time comprises:
determining, by the first network-side device, the sidelink DTX and/or DRX configuration information according to a part or all of following parameters:
a traffic type of direct communication (paragraph 0115; D2D service type);
a traffic characteristic of direct communication;
SPS configuration of the first terminal and/or the second terminal; and
DRX and/or DTX configuration information for the first terminal and/or the second terminal over a Uu interface (paragraphs 0123-0124; DRX configuration for the UEs).
Regarding claim 12 Lee discloses the method according to claim 10, wherein determining, by the first network-side device, the sidelink DTX and/or DRX configuration information for determining the target communication period of time further comprises:
(paragraph 0140; wherein the master UE may configure the DRX/DTX).
Regarding claim 14 Lee discloses the method according to claim 10, wherein after the first network-side device determines the sidelink DTX and/or DRX configuration information for determining the target communication period of time, the method further comprises:
determining, by the first network-side device, a resource for direct communication according to the sidelink DTX and/or DRX configuration information (paragraphs 0098, 0105; resource allocation for D2D); and/or
modifying, by the first network-side device, DRX and/or DTX configuration of the first terminal over a Uu interface according to the sidelink DTX and/or DRX configuration information (not required since the claim limitation is an “and/or” however, in paragraph 0140 Lee allows for modification of the DRX/DTX).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 9, 13 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kwon (US Patent Application Publication 2015/0257187).
Regarding claim 6 the modified Lee discloses the method according to claim 5, wherein there is a unicast communication between the first terminal and the second terminal, or there is a broadcast communication between the first terminal and the second terminal (Lee: paragraphs 0123-0125; wherein the D2D communication can be broadcast). Lee does not explicitly disclose the identifier of the first terminal, and the identifier of the second terminal are layer-2 identifiers over the direct communication interface; or the identifier of the first terminal, and the identifier of the second terminal is a layer-2 group identifier or a layer-2 broadcast identifier of a direct communication interface. However, Kwon discloses the identifier of the first terminal, and the identifier of the second terminal are layer-2 identifiers over the direct communication interface; or the identifier of the first terminal, and the identifier of the second terminal is a layer-2 group identifier or a layer-2 broadcast identifier of a direct communication interface (paragraphs 0060, 0062, 0073-0074; second layer (L2) ID). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Kwon in order to improve the communication system (Lee: paragraph 0133).
Regarding claim 9 Lee discloses the method according to claim 8. Lee does not explicitly disclose wherein after the second terminal receives the sidelink DTX and/or DRX configuration information for determining the target communication period of time (paragraphs 0172-0175; wherein the second UE does not access eNB1, it camps on eNB2, and the configuration information is sent to eNB2 by eNB1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Kwon in order to improve the communication system (Lee: paragraph 0133).
Regarding claim 13 Lee discloses the method according to claim 10. Lee does not explicitly disclose wherein if the parameters for determining the sidelink DTX and/or DRX configuration information comprise DRX and/or DTX configuration information for the second terminal over a Uu interface, and the second terminal does not access the first network-side device, then before the first network-side device determines the sidelink DTX and/or DRX configuration information for determining the target communication period of time, the method further comprises: obtaining, by the first network-side device, the current DTX and/or DRX configuration of the second terminal over the Uu interface through a second network-side device accessed by the second terminal; or obtaining, by the first network-side device, configuration information (table 1 in page 4; paragraph 0070; wherein DRX command is part of the configuration information). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Kwon in order to improve the communication system (Lee: paragraph 0133).
Regarding claim 49 Lee discloses the method according to claim 1. Lee does not explicitly disclose wherein notifying, by the first terminal, the second terminal of the sidelink DTX and/or DRX configuration information via the direct communication interface further comprises: notifying, by the first terminal, the second terminal of the identifier of the first terminal, and the identifier of the second terminal together with the sidelink DTX and/or DRX configuration information. However, Kwon discloses notifying, by the first terminal, the second terminal of the configuration information via the direct communication interface further comprises: notifying, by the first terminal, the second terminal of the identifier of the first terminal, and the identifier of the second terminal together with the configuration information (paragraphs 0073- 0077; wherein a MAC PDU for D2D communication is sent from a source UE to a target UE, the message comprising D2D configuration, and the identifiers for the source and the target UEs). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Kwon in order to improve the communication system (Lee: paragraph 0133).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPGPUB 20150055532 to Lu et al.
3GPP TS 36.331 v 13
USPGPUB 2017/0048829 to Kim et al. – that discloses a method and apparatus for establishing a device-to-device (D2D) connection in a wireless communication system is provided. A first mobile device transmits a D2D related message including an identity of a second mobile device, which is connected with the first mobile device, to a network. Or, a first mobile device receives a D2D related message including an identity of a second mobile device, which is connected with the first mobile device, from a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

                                                                                                                                                                                                        
                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466